         Case 4:18-cv-04414 Document 1 Filed in TXSD on 11/20/18 Page 1 of 5



                          theIN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    ANTWAN HENRY,                              §
                                               §
            Plaintiff,                         §
                                               §
    v.                                         §        CIVIL ACTION NO. ______________
                                               §
    CARRINGTON MORTGAGE                        §
    SERVICES, LLC; THE BANK OF                 §
    NEW YORK MELLON, F/K/A THE                 §
    BANK OF NEW YORK, AS                       §
    TRUSTEE FOR THE                            §
    CERTIFICATEHOLDERS OF THE                  §
    CWAABS, INC., ASSET-BACKED                 §
    CERTIFIATES, SERIES 2006-5; THE            §
    BANK OF NEW YORK MELLON                    §
    F/K/A THE BANK OF NEW YORK,                §
    AS TRUSTEE FOR REGISTERED                  §
    HOLDERS OF CWABS, INC.,                    §
    ASSET-BACKED CERTIFICATES,                 §
    SERIES 2006-5; AND DITECH                  §
    FINANCIAL LLC F/K/A GREEN                  §
    TREE SERVICING, LLC,                       §
                                               §
            Defendants.                        §

                                     NOTICE OF REMOVAL

          Defendant Ditech Financial LLC F/K/A Green Tree Servicing, LLC (“Ditech”) files this

Notice of Removal pursuant to federal question jurisdiction under 28 U.S.C. § 1331.

                                              I.
                                        INTRODUCTION

          1.       On October 15, 2018, Plaintiff Antwan Henry (“Plaintiff”) filed his Original

Petition (“Original Petition”), in the 80th Judicial District Court of Harris County, Texas under

Cause No. 2018-74113.1


1
    Exhibit A.


4851-6551-9226.2
        Case 4:18-cv-04414 Document 1 Filed in TXSD on 11/20/18 Page 2 of 5



         2.        In the Original Petition, Plaintiff asserts claims against Defendants for violations of

the Fair Debt Collection Practices Act and violations of RESPA stemming from the servicing of

the mortgage encumbering the real property located at 11939 Canyon Valley Drive, Tomball,

Texas 77377-7636 (the “Property”). Plaintiff also seeks to quiet title and for declaratory relief

preventing foreclosure of the Property and for attorneys’ fees.

         3.        Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, orders, and other

papers filed in the state court action and obtained by Defendant are attached hereto and marked as

Exhibit A.

                                               II.
                                     TIMELINESS OF REMOVAL

         4.        This suit was filed on October 15, 2018 and Defendant Ditech was served with

process in the state court action on October 22, 2018. Therefore, this Notice of Removal is timely

in accordance with 28 U.S.C. § 1446(b) because it is filed less than thirty days from the date Ditech

received a copy of the initial pleading.

                                      III.
               BASIS FOR REMOVAL: FEDERAL QUESTION JURISDICTION

         5.        This Court has original jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1331

(federal question jurisdiction). The Original Petition asserts claims predicated on federal law,

including the Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.) and RESPA (12 U.S.C.

§ 2601 et seq.). Thus, this Court has federal question jurisdiction under 28 U.S.C. § 1331

because this civil action arises under laws of the United States, and therefore this action may be

removed in accordance with 28 U.S.C. §§ 1441 and 1446.

         6.        Carrington consents to this removal.

         7.        Bank of New York Mellon consents to this removal.


                                                     2
4851-6551-9226.2
          Case 4:18-cv-04414 Document 1 Filed in TXSD on 11/20/18 Page 3 of 5



                                                    IV.
                                                  VENUE

           8.       Venue is proper in the Southern District of Texas, Houston Division pursuant to 28

U.S.C. § 1441(a) because Harris County, Texas is located within this District and cases arising

from Harris County, Texas are properly assigned to the Southern District of Texas.2

                                              V.
                                   ADDITIONAL REQUIREMENTS

           9.       Plaintiff has not demanded a jury trial.

           10.      Written notice of removal will be provided to Plaintiff and filed with the District

Clerk of Harris County, Texas contemporaneously with this pleading.

           Having satisfied the requirements for removal under 28 U.S.C. §§ 1331, 1441, and 1446,

Ditech gives notice that Cause No. 2018-74113, now pending in the 80th Judicial District Court

of Harris County, Texas, has been removed to this Court.




2
    28 U.S.C. § 124(d)(4).

                                                      3
4851-6551-9226.2
        Case 4:18-cv-04414 Document 1 Filed in TXSD on 11/20/18 Page 4 of 5



                                   Respectfully submitted,




                                   By: /s/ S. David Smith
                                       S. DAVID SMITH
                                       Texas Bar No. 18682550
                                       Fed. I.D. No. 14233
                                       sdsmith@bradley.com
                                       Bradley Arant Boult Cummings LLP
                                       600 Travis Street, Suite 4800
                                       Houston, Texas 77002
                                       (713) 576-0300 Telephone
                                       (713) 576-0301 Telecopier

                                       ATTORNEY IN CHARGE FOR DEFENDANT
                                       DITECH FINANCIAL LLC


OF COUNSEL:
MELISSA S. GUTIERREZ
Texas Bar No. 24087648
Fed. I.D. No. 2255351
mgutierrez@bradley.com
Bradley Arant Boult Cummings LLP
600 Travis Street, Suite 4800
Houston, Texas 77002
(713) 576-0300 Telephone
(713) 576-0301 Telecopier




                                          4
4851-6551-9226.2
        Case 4:18-cv-04414 Document 1 Filed in TXSD on 11/20/18 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I certify that on this 20th day of November, 2018, I electronically filed the foregoing with
the Clerk of Court by using the CM/ECF system. I further certify that a true and correct copy of
the foregoing has been served on all counsel/parties of record as follows:

                          Via C.M.R.R.R. #9314869904300053145158
                                       & Regular Mail
                                       Antwan Henry
                                  11939 Canyon Valley Dr.
                                  Tomball, TX 77377-7636
                                       281-995-7735
                                       Plaintiff Pro Se

            Via email: charles.townsend@akerman.com; walter.mcinnis@akerman.com
                                    ginny.webb@akerman.com
                                       C. Charles Townsend
                                          Walter McInnis
                                          Ginny E. Webb
                                           Akerman LLP
                                   2001 Ross Avenue, Suite 3600
                                         Dallas, TX 75201
                                           214-720-4300
                                        214-981-9339 (Fax)
                       Attorneys for Carrington Mortgage Services, LLC and
                             The Bank of New York Mellon, As Trustee


                                                     /s/ S. David Smith
                                                     S. David Smith




                                                 5
4851-6551-9226.2
